           Case 1:16-cv-01339-TFH Document 110 Filed 09/04/19 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                               )
SHARON MICHAELS                                                )
Plaintiff                                                      ) Case No: 1:16-cv-01339-TFH
v.                                                             )
                                                               )
NCO FINANCIAL SYSTEMS, INC. et al.                             )
Defendants,                                                    )
                                                               )
                                                               )

                        OPPOSITION TO NCO-TSI MOTION TO STRIKE

         NOW INTO COURT, through undersigned counsel, come Sharon Michaels, Plaintiff in

the above entitled and captioned matter, individually, who submits the instant Opposition to

NCO-TSI’s motion to strike Ms. Michaels Response to NCO-TSI’s Notice of Supplemental

Authority. NCO-TSI’s reason for filing the Notice of Supplemental Authority or the instant

Motion to Strike is clear. NCO-TSI uses such motions and replies to distort the record with

fabrications and falsehoods relating to the applicable law and facts of this case. NCO-TSI’s

Notice of Supplemental Authority is replete with argument as it selectively emphasizes quotes in

each case that NCO-TSI perceives as favorable to its position as the rulings in both cases are

adverse to the plaintiffs in such cases. NCO-TSI attempts in essence to provide and analogize

two new cases in support of its summary judgment motion but deny Ms. Michaels the

opportunity, through NCO-TSI’s unfounded motion to strike, to distinguish such cases via

controlling law and record evidence establishing why such cases are not analogous. 1 In other

words, NCO-TSI believes that it should be able to litigate this matter against Ms. Michaels

whilst Ms. Michaels’ has one hand tied behind her back. Fairness and justice requires otherwise.



1
 Support for Plaintiff’s statements in her Response is fully identified and cited in Plaintiff’s summary judgment
briefing as NCO-TSI is fully aware.

                                                          1
         Case 1:16-cv-01339-TFH Document 110 Filed 09/04/19 Page 2 of 6



       As to the application of the discovery rule and fraudulent concealment doctrine to some

of Ms. Michaels FDCPA claims only and within the context of Griffith and Rockwell, Ms.

Michaels’ Response shows that the D.C. Circuit decision trumps the authority cited in NCO-

TSI’s Notice of Supplemental Authority and distinguishes Griffith v. Educap, Inc., et al., 2018

WL 4308572 (U.S. D.C. Sept. 9, 2018) and Rockwell Capital Partners, Inc. v. CD Int’l Enters,

Inc., 311 F.Supp.3d 52 (U.S. D.C. 2018) from the case at bar in rebuttal to NCO-TSI’s claim that

such cases are analogous and “instructive” to the case at bar. In other words, exactly what

Randolph, et al, v. ING Life Ins. and Annuity Co., 486 F.Supp.2d 1, 11, n.5 (2007) (the actual

case NCO-TSI quotes from in its motion to strike) court did not strike in relation to the response

to the supplemental authority filed in that case. The Randolph court specifically did not strike

“the first page of the Response” because said first page “actually addresses the cases cited by

ING as supplemental authority, asserting that ‘[t]he problem with the alleged supplemental

authorities is twofold.’” Id. Like the first page in Randolph that was not stricken, and as NCO-

TSI is fully aware, Ms. Michaels Response only addresses the cases cited in NCO-TSI’s Notice

of Supplemental Authority by distinguishing such cases from the case and facts at bar in relation

to fraudulent concealment, the discovery rule and her abuse of process and malicious prosecution

claims. Specifically, Ms. Michaels only addresses “[t]he problem with the alleged supplemental

authorities” in the context of the cases noticed by NCO-TSI as she is fully permitted to do under

Randolph.

       The law and the facts are against NCO-TSI so NCO-TSI continues to pound the table,

i.e., the instant unsupported motion to strike. Plaintiff cannot be faulted for accurately citing to

the law and NCO-TSI and MRA’s own statements as evidence that distinguishes the actions of

the courts in NCO-TSI’s purported supplemental authority. NCO-TSI continues to file motions



                                                  2
         Case 1:16-cv-01339-TFH Document 110 Filed 09/04/19 Page 3 of 6



such as the one at bar and express faux outrage at hearings in order to distract from the law and

the facts of this case. NCO-TSI knows that its motion to strike is without merit based on its own

cited authority yet it filed the motion to again distort and distract through disingenuous citations

to the record that do not support the assertion/argument attached thereto (i.e., NCO-TSI

identifying itself as anything other than the plaintiff that initiated, maintained and settled the

NCSLT action and instead identifying itself as the “custodian of records” that purportedly

certifies documents as NCO-TSI so identifies in the referenced affidavits conceals NCO and

TSI’s de facto plaintiff role in the NCSLT suit, the absence of any participation by NCSLT

2007-4 (the named plaintiff) in the NCSLT suit and NCO /TSI’s lack of any ownership interest

in the alleged debt …the case caption throughout the NCSLT suit identifying the prosecuting

plaintiff as NCSLT 2007-4 speaks for itself). Dkt 64 at p.11. As such, the purported evidence

cited to in NCO-TSI’s MSJ briefing identifying themselves as the “custodian of records” “does

not dispute Ms. Michaels’ claims concerning fraudulent concealment or application of the

discovery rule” and the statements made in Ms. Michaels’ Response are not false as wrongly

characterized by NCO-TSI. The same goes for Ms. Michaels’ submission of unrebutted

admissions by MRA and NCO-TSI supported by record citations relating to Ms. Michaels’

unauthorized practice of law claim. See Revised Reply, p. 17-20, Sect. C. The statement is 100

percent true and NCO-TSI’s claims of false statements allegedly made in Ms. Michaels’

Response again are without merit. Ms. Michaels respectfully request that the Court not be

swayed by the latest distraction by the Defendants as the arguments, facts, law and record

evidence as already laid out in the briefing of both parties speaks for itself.

       Ms. Michaels properly responded to NCO-TSI’s cited supplemental authority and claim

that such authority is analogous/“instructive” by distinguishing such cases on the facts and the



                                                   3
         Case 1:16-cv-01339-TFH Document 110 Filed 09/04/19 Page 4 of 6



law and citing to controlling authority relating to one case from the DC Circuit as is permitted by

NCO-TSI cited authority in its motion to strike. As such, Ms. Michaels respectfully requests that

NCO-TSI’s motion be denied.



DATE: September 4, 2019                      Respectfully Submitted,

                                             CONSUMER JUSTICE ESQ

                                             /s/RDennis
                                             Counsel for Plaintiff, SHARON MICHAELS
                                             CONSUMER JUSTICE ESQ
                                             Radi Dennis, DC Bar#473921
                                             P.O. Box #27081
                                             Washington, DC 20038
                                             rdennis@consumerjusticeesq.com
                                             Telephone: (202) 579-1243

                                CERTIFICATE OF SERVICE


I, Radi Dennis, hereby certify that on this 4thday of September, 2019, a true and accurate copy of
the foregoing will be served electronically using the CM/ECF system upon the following:

Bryan Shartle
Spencer Schultz
SESSIONS, FISHMAN, NATHAN & ISRAEL, LLC
3850 N. Causeway Blvd., Suite 200
Metairie, LA 70002-7227
Attorney for NCO Financial Systems & Transworld Systems Inc.

Aaron R. Easley
SESSIONS, FISHMAN, NATHAN & ISRAEL, LLC
3 Cross Creek Dr.
Flemington, NJ 08822-4938
Attorney for NCO Financial Systems & Transworld Systems Inc.

Lauren Burnette
MESSER STRICKLER, LTD
12276 San Jose Blvd, Suite 720
Jacksonville, FL 32223
Attorney for Mitchell Rubenstein & Associates, P.C.



                                                 4
        Case 1:16-cv-01339-TFH Document 110 Filed 09/04/19 Page 5 of 6



David B. Ashe
DOMINION LAW ASSOCIATES, PLLC
222 Central Park Ave, Suite 210
Virginia Beach, VA 23462
Attorney for Dominion Law Associates, LLC

                                            Respectfully Submitted,

                                            CONSUMER JUSTICE ESQ


                                            /s/RDennis
                                            Counsel for Plaintiff, SHARON MICHAELS
                                            CONSUMER JUSTICE ESQ
                                            Radi Dennis, DC Bar#473921
                                            P.O. Box #27081
                                            Washington, DC 20038
                                            Telephone: (202) 579-1243




                                              5
        Case 1:16-cv-01339-TFH Document 110 Filed 09/04/19 Page 6 of 6




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                   )
SHARON MICHAELS                                    )
Plaintiff                                          ) Case No: 1:16-cv-01339-TFH
v.                                                 )
                                                   )
NCO FINANCIAL SYSTEMS, INC. et al.                 )
Defendants,                                        )
                                                   )
                                                   )

                                    PROPOSED ORDER


      Upon consideration of Defendant’s Motion to Strike and the Opposition thereto, it is this

____day of_________, 2019, hereby

      ORDERED that Defendants’ motion is hereby DENIED




______________________________
Date                                               Hon. Thomas F. Hogan
                                                   United States District Court for the
                                                   District of Columbia




                                              6
